Undercofler, Presiding Justice.
The Supreme Court of the United States remanded this case with direction that the judgment be vacated insofar as it affirmed the death penalty for rape. Hooks had pleaded guilty to rape and the trial court had sentenced him to death. Hooks v. State, 233 Ga. 149 (210 SE2d 668) (1974). Pursuant to this mandate, the former judgment is therefore vacated, and the judgment of the trial court is affirmed except for the portion thereof which imposes the death penalty.
The case is remanded to the trial court for sentencing for rape after a proper hearing. Code Ann. § 26-2001.

Judgment affirmed in part, vacated in part and remanded.


All the Justices concur.